Citation Nr: 1212169	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  07-18 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss on an extra-schedular basis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968. 

This appeal initially came to the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for bilateral hearing loss and assigned an initial noncompensable disability evaluation, effective December 7, 2004. 

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for bilateral hearing loss, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

The Veteran requested a Board hearing in April 2008.  In July 2008, the RO sent the Veteran a hearing request letter asking him to identify the type of Board hearing he wanted.  The Veteran responded by electing a local hearing at the RO.  Thus, the Veteran's previous request for a Board hearing is considered cancelled.  In December 2008, the Veteran testified during a personal hearing at the RO.  A transcript of that hearing is record. 

The Board notes that, while the Veteran previously was represented by the North Carolina Department of Veterans Affairs, in June 2009, the representative revoked its power of attorney in a written memorandum to the RO.  There is no indication that the Veteran appointed a new representative in his appeal. 

In July 2009, the Board remanded the Veteran's case to the RO for further evidentiary development.  In a June 2010 decision, the Board denied the Veteran's claims for an initial compensable rating for bilateral hearing loss on a schedular basis and an effective date earlier than December 7, 2004 for the grant of service connection for bilateral hearing loss.  At that time, the Board remanded his claim for an initial compensable rating for bilateral hearing loss on an extra-schedular basis to the RO for further procedural development. 
FINDING OF FACT

The objective medical and other evidence of record demonstrates that the Veteran's service-connected bilateral hearing disability creates difficulty hearing people at work and on the telephone that may limit the type of work he may do, but the record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate him for his service-connected bilateral hearing disability


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss are not met on an extra-schedular basis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code (DC) 6100 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  RO letters dated in December 2004 and August 2009 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b) as stated above.  In an October 2008 letter, the Veteran was informed of how VA determines a disability rating and effective date if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the Veteran is challenging the initial evaluation for his bilateral hearing loss assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided in August 2009, and before the claim was readjudicated in the March 2010 and November 2010 supplemental statements of the case, was legally sufficient, VA's duty to notify in this case has been satisfied. 

Regarding the duty to assist, VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

As noted above, in July 2009 the Board remanded the Veteran's case to the RO for further development, that included sending the Veteran an appropriate notice letter and advising him that he may elect another organization or an attorney as his accredited representative, scheduling him for a VA examination, and considering whether referral for an extra-schedular evaluation was warranted.  

The Board remanded the case again in June 2010 to direct the RO to refer the Veteran's claim to the VA Director of Compensation and Pension Service (C&P) for an opinion on entitlement to an initial compensable rating for bilateral hearing loss on an extra-schedular basis.  There has been essential substantial compliance with these remands, as the Veteran was sent an appropriate letter in August 2009, scheduled for a VA examination of his hearing loss in October 2009, and an opinion from the VA Director of C&P Service was provided in September 2010. 

The Veteran's identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  The Veteran was also afforded VA examinations in February 2006 and January and October 2009 to assess his bilateral hearing loss.  38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.  

The Court has held that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Here, the VA audiology examiner in February 2006 did not specifically address the functional effects caused by the Veteran's bilateral hearing loss.  However, a February 2006 VA ear disease examination report noted that the Veteran stated that he had difficulty hearing especially when there was any background noise.  He further reported that he was in a lot of meetings and was afraid that he would miss orders from his boss, and sometimes had to resort to lip reading.  On a June 2006 VA audiology consult the Veteran reported trouble hearing especially in meetings at work, and also on the telephone.  In addition, in January and October 2009, the VA examiner specifically indicated that the Veteran's hearing difficulty had "significant effects on his occupational activities."  Thus, the Board finds that the Veteran is not prejudiced by the examination results. 

In this regard, the Board notes that the Court's rationale for requiring an examiner to consider the functional effects of a Veteran's hearing loss pertained to cases where consideration of referral for an extra-schedular rating under 38 C.F.R. § 3.321(b) might be warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[- ]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  

While the February 2006 VA audiology examiner failed to address the functional effects of the Veteran's hearing loss, other evidence of record, including the February 2006 VA ear disease examination report, June 2006 VA audiology consult, and the January and October 2009 VA examiner's findings, adequately address this issue.  Therefore, while the February 2006 VA audiology examination is defective under Martinak, the Board finds that no prejudice results to the Veteran insofar as the functional effects of his hearing loss are adequately addressed by the entirety of the record and are sufficient for the Board to consider whether referral for consideration of an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b). 

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

II. Analysis

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Veteran's hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100 (2011).  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness. 38 C.F.R. § 4.85.

The provisions of section 4.86 address exceptional patterns of hearing loss, which are defined as when each of the pure tone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) are 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz. 38 C.F.R. § 4.86.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

As noted above, the Veteran is currently in receipt of an initial noncompensable disability evaluation, on a schedular basis, for his service-connected bilateral hearing loss.  Numeric designations are assigned based upon a mechanical application of the tables found at 38 C.F.R. § 4.85.  There is no for subjective interpretation.

The Board has also now considered whether the Veteran's bilateral hearing disability presents such an exceptional or unusual disability picture as to render impractical application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's symptoms and disability level.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected bilateral hearing disability. 

The Board determined in its June 2010 remand that there was medical and lay evidence of record indicating that the Veteran's service-connected bilateral hearing loss had significant effects on his occupation. 

With respect to whether there is evidence of marked interference with employment, during his December 2008 personal hearing, the Veteran testified that his hearing loss significantly interfered with his employment.  He stated that he worked in human resources, a job that involved frequent telephone and in-person communication.  The Veteran stated that his hearing loss made it difficult to perform the duties of his job, and when someone talked to him he had to look at them so he could read their lips.  He also said that his hearing loss caused him to be passed over for promotions on multiple occasions.  

A February 2006 VA ear disease examination report notes that the Veteran stated that he had difficulty hearing especially when there was any background noise.  He further reported that he attended lot of meetings and was afraid that he would miss orders from his boss, and sometimes had to resort to lip reading.  A June 2006 VA audiology consult record shows that the Veteran reported trouble hearing especially when in meetings at work, and also on the telephone.  Additionally, during his January and October 2009 VA examinations, the VA audiologist determined that the Veteran's service-connected bilateral hearing loss had significant effects on his occupational activities.  But, the Board concludes that the evidence does not support a finding that the Veteran is restricted from all types of work.  The Veteran's current noncompensable rating already contemplates a significant degree of industrial impairment.

The rating schedule is designed to compensate for average impairments of earning capacity resulting from service- connected disability in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The adverse occupational impact of the Veteran's service-connected bilateral hearing disability is contemplated in the noncompensable percent rating now in effect.  Therefore, the Board does not find that the Veteran's case is outside the norm so as to warrant consideration of the assignment of an extraschedular rating.  See 38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability evaluation itself is recognition that industrial capabilities are impaired).  

Moreover, in September 2010, the VA Director of the Compensation and Pension Service reviewed the Veteran's records and noted the Veteran's hearing testimony, the findings on the VA examinations in June and October 2009, and the governing criteria for extra-schedular ratings under 38 C.F.R. § 3.321(b), as well as the criteria for assigning ratings on a schedular basis for hearing loss.  The VA Director of C&P concluded that the evidentiary record failed to demonstrate an exceptional or unusual disability picture for bilateral hearing loss that rendered application of the regular rating criteria as impractical.  Specifically, the Director noted that the Veteran's functional limitations, such as difficulties with communication, would normally be expected from a hearing loss disability.  In addition, the Veteran's functional limitations seemed to improve with the use of a hearing aid (although he reportedly could not use hearing aids on the telephone).  The Veteran's reported allegation that his communication difficulties negatively impacted promotions had not been substantiated.  Thus, the Director determined that the Veteran's bilateral hearing loss was appropriately rated under the applicable 38 C.F.R. § 4.85, Diagnostic Code 6100.  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 94-96 (1996).  The Board has no reason to dispute with this finding.

The Board finds that the preponderance of the evidence shows that the symptoms associated with the Veteran's bilateral hearing loss (i.e., difficulty hearing people at work and on the telephone, especially without the use of his hearing aids) are not shown to cause any impairment that is not already contemplated by the schedular rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  As discussed above, the levels of hearing loss that correspond to noncompensable ratings nevertheless contemplate a degree of hearing loss. 

At no time during the appeal period has entitlement to an extra-schedular rating for hearing loss been shown.  Therefore, any application of staged ratings (i.e., different percentage ratings for different periods of time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's factual recitations as to his hearing loss symptoms are accepted as true.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the severity of his hearing loss including whether it is considered by the rating schedule, and his opinion is far outweighed by the detailed opinion provided by the VA Director of C&P Service who considered the Veteran's symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

For all the foregoing reasons, the Board finds that the evidence does not support the assignment of an initial compensable rating for hearing loss on an extra-schedular basis.  Therefore, entitlement to an initial compensable rating for hearing loss on an extra-schedular basis is not warranted.  

To the extent that the Veteran has contended that his bilateral hearing loss is more severely impaired than the rating assigned, the preponderance of the evidence is against the claim; and the benefit of the doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable rating for bilateral hearing loss on an extra-schedular basis is denied.




____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


